internal_revenue_service number info release date date dear i am responding to your date inquiry copy enclosed about the new code v reporting requirement on the form_w-2 in response to employer concerns we have made the new code v reporting requirement optional for year forms w-2 announcement copy enclosed scheduled for publication in the internal_revenue_bulletin on date our announcement asks for comments and suggestions for more efficient and cost effective ways of collecting the information that would be reported under code v the new code v reporting requirement addresses an employer’s obligation to report wages from the exercise of a nonstatutory stock_option ie the excess if any of the fair_market_value of the stock received by an employee or former employee when he or she exercises a nonstatutory stock_option over the amount_paid for that stock the law requires employers to include that wage amount with any other wages paid on form_w-2 in boxe sec_1 up to the social_security_wage_base and as provided in announcement 2000_48_irb_557 we required employers to report that wage amount separately in box of the form_w-2 using the new code v initially beginning with year forms w-2 subsequently in response to employer concerns that the necessary changes to payroll and reporting systems would be difficult to institute in time for the forms w-2 we made the code v reporting requirement optional for forms w-2 announcement i r b announcement extends this period so the code v reporting requirement is now optional for forms w-2 i appreciate and share your concerns about the impact of this new reporting requirement accordingly officials of the department of treasury and the office_of_chief_counsel internal_revenue_service have conducted a series of meetings with employers payroll processors and trade associations to understand and address their concerns in addition announcement requests comments and suggestions for alternative methods of collecting the information that i hope will prove productive when the comment period closes on date we and the officials at treasury will examine these issues and work to resolve them i will keep you informed of developments as they occur please call me if you have questions or wish to discuss this further sincerely charles o rossotti enclosures
